Citation Nr: 0724686	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  03-23 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

2.  Entitlement to a rating in excess of 20 percent for a 
right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to July 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that continued a 10 percent disability 
rating for left knee arthritis and a 10 percent disability 
rating for residuals of injury to the right shoulder.  

During the course of the pending appeal, the RO increased the 
rating from 10 percent to 20 percent for residuals of injury 
to the right shoulder in a December 2003 rating decision.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

On March 1, 2006, the Board issued a decision which denied 
entitlement to a rating in excess of 10 percent for a left 
knee disability and denied entitlement to a rating in excess 
of 20 percent for a right shoulder disability.  The veteran 
appealed that Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  A December 2006 Joint 
Motion for Partial Remand requested that the Court partially 
vacate the portion of the Board's March 1, 2006, decision 
which determined that the veteran was not entitled to an 
increased rating for a left knee disability and for a right 
shoulder disability.  By an Order dated in December 2006, the 
Court granted the Joint Motion, and the case was thereafter 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

Evidence received in October 2006 regarding hearing loss, 
post traumatic stress disorder, skin cancer, and a right knee 
disability is considered a claim regarding those 
disabilities.  That claim is referred to the agency of 
original jurisdiction for appropriate development.  



REMAND

The veteran seeks an increased rating for his service 
connected left knee disability and right shoulder disability.  
He was last afforded a VA orthopedic examination in December 
2003.  The regulations require accurate and fully descriptive 
medical examinations, with emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  In light of the bases stated in the Remand, the Board 
concludes that a VA orthopedic examination of the appellant's 
left knee and right shoulder is necessary prior to appellate 
review so that the decision is based on a record that 
contains a contemporaneous examination.  See 38 C.F.R. § 
3.159(c)(4) (2006) (VA's duty to assist a claimant includes 
providing a medical examination or obtaining a medical 
opinion when necessary to decide the claim); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may 
include the conduct of a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one).

The Board notes that the veteran has been previously provided 
notice in September 2001 under the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) for an increased rating 
claim; however the record reflects that the RO has not 
provided notice as to possible disability rating or effective 
date that might be assigned.  Thus, additional notice should 
be sent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must also include a 
provision pertaining to the rating of the disability and the 
effective date of an award).

In addition, the veteran has submitted additional evidence 
received in October 2006 pertaining to his right shoulder 
disability with an authorization form to secure private 
medical records.  The veteran did not submit a waiver of 
initial review of that evidence by the RO.  Therefore, the 
claim must be returned to the RO for initial consideration of 
this evidence.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the criteria for 
rating a service-connected disability and 
the regulations regarding the effective 
date of any rating.  Further notify the 
veteran of information and evidence that 
VA will seek to obtain and information and 
evidence that he is expected to provide.  
Request that the veteran provide any 
evidence in his possession that pertains 
to the claim.

2.  Secure the veteran's VA outpatient 
treatment records for treatment of a left 
knee disability and a right shoulder 
disability from December 2003 to the 
present.

3.  Secure the veteran's records from Dr. 
Michael Calfee for treatment of his right 
shoulder disability.  If the signed 
authorization form in the claims file is 
no longer valid, request that the veteran 
complete a new VA Form 21-4142.

4.  Schedule the veteran for a VA 
orthopedic examination of the veteran's 
left knee and right shoulder.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination and the review should 
be noted in the examination report.  The 
examiner should report all findings with 
regard to the current severity of the 
veteran's service-connected left knee and 
right shoulder.  The examiner should fully 
describe any functional limitation due to 
pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation of 
motion during flare-ups and following 
repetitive use should also be noted.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If feasible, these determinations should 
be portrayed in terms of the degree of 
additional range of motion loss.  
Regarding the right shoulder, the examiner 
should discuss the December 2003 
examination findings that indicated injury 
to Muscle Group (MG) V and MG VI.  The 
examiner should address (a) whether an 
injury to MG VI, if shown, is a residual 
of the injury to the service-connected 
right shoulder; and (b) whether the 
symptomatology for injury to MG V and MG 
VI overlap and the severity of any injury 
to each MG.  

5.  Then, readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, issue a supplemental statement of 
the case.  Allow an appropriate period of 
time for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

